Morrill, C. J.
This suit was for payment for personal services, and the defense was payment. The only point in the case for revision is the charge of the judge, requested and refused.
The requested charge simply yvas, that if the party defendant had complied with his contract he was not liable thereon.
We must presume the charge was refused because it had been given generally, but as the charge given is not contained in the record, it is merely a presumption.
Certainly the charge ought to have been given, and as it was refused, and no reason appears for the refusal the “judgment is reversed.
Reversed.